On Motion to Dismiss

PER CURIAM.
Appellant, William J. Harris, appeals the September 15, 2004 order of the trial court denying his motion to reopen his case on grounds of fraud. This motion was brought pursuant to Florida Rule of Civil Procedure 1.540. Rather than immediately appeal that denial, Harris moved for reconsideration. This motion to reconsider was unauthorized and did not toll the time for appeal. See Frantz v. Moore, 772 So.2d 581 (Fla. 1st DCA 2000); Intercoastal Marina Towers v. Suburban Bank, 506 So.2d 1177 (Fla. 4th DCA 1987). His October 22, 2004 notice of appeal is therefore *603untimely, depriving this court of jurisdiction. Accordingly, we dismiss this appeal.
DISMISSED.
STEVENSON, GROSS and TAYLOR, JJ., concur.